 
Exhibit 10.2
 
ASI Capital Corporation
4215 Fashion Square Blvd., Suite 3
Saginaw, MI  48603-1273
 
April 18, 2011
 
Heath Iliescu
Capital Business Services, Inc.
9121 W. Russell Rd., Suite110
Las Vegas, NV  89148


Dear Mr. Iliescu:


This letter is to confirm the terms of the lease extension on the property
located at 9121 W. Russell Rd., Suite 110, Las Vegas Nevada, 89148.  We have
agreed to extend the lease on a month-to-month basis for up to an additional 10
months, beginning June 1, 2011 and ending March 31, 2012.  Capital Business
Services, Inc. will provide ASI Capital Corporation at least 30 days written
notice prior to vacating the property if prior to March 31, 2012.


We have also agreed that for the additional term the base rent will be $2,000.00
per month.


The remaining terms of the sublease dated April 12, 2010 by and between ASI
Capital Corporation and Capital Business Services, Inc. will remain in full
effect for the term of the extended lease.


If this arrangement is acceptable to you, please sign below and return a signed
copy to our office.
          

Best Regards,      Acknowledgement:                 ASI Capital Corporation     
Capital Business Services, Inc.                 /s/ Joel C. Robertson     /s/
Heath Iliescu   Joel C. Robertson, President     Heath Iliescu, President      
     
 
  Date:  April 18, 2011                                                        
  Date:  April 18, 2011  